UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21726 360 Funds (Exact name of registrant as specified in charter) 4520 Main StreetSuite 1425Kansas City ,MO (Address of principal executive offices) (Zip code) Matthew A. Swendiman, Esq. Graydon Head & Ritchey, LLP 1900 Fifth Third Center 511 Walnut Street Cincinnati, OH45202 (Name and address of agent for service) Registrant's telephone number, including area code:816.787.0718 Date of fiscal year end:02/28/2014 Date of reporting period: 11/30/2013 Item 1. Schedule of Investments (Unaudited) The Trust’s schedule of investments as of the close of the reporting period prepared pursuant to Rule 12-12 of Regulation S-X is as follows: SNOW FAMILY OF FUNDS SCHEDULES OF INVESTMENTS NOVEMEBER 30, 2013 (Unaudited) SNOW CAPITAL FOCUSED VALUE FUND Shares Fair Value COMMON STOCK - 96.80% Aerospace & Defense - (2.77%) General Dynamics Corp. 95 $ Banks - (9.50%) JPMorgan Chase & Co. Keycorp Computers - (3.22%) Hewlett-Packard Co. Hand & Machine Tools - (4.38%) Kennametal, Inc. Healthcare Services - (7.97%) Community Health Systems, Inc. WellPoint, Inc. Insurance - (16.39%) Genworth Financial, Inc. (a) Hartford Financial Services Group, Inc. MetLife, Inc. Leisure Time - (4.48%) Royal Carribean Cruises Ltd. Machinery - Construction & Mining - (3.29%) Terex Corp. (a) Mining - (5.40%) Rio Tinto PLC - ADR Miscellaneous Manufacturing - (6.30%) Eaton Corp. PLC Textron, Inc. Oil & Gas - (14.16%) BP PLC - ADR Nabors Industries, Ltd. PBF Energy, Inc. - Class A Oil & Gas Services - (2.81%) Baker Hughes, Inc. Pharmaceuticals - (2.85%) Teva Pharmaceutical Industries Ltd. - ADR SNOW FAMILY OF FUNDS SCHEDULES OF INVESTMENTS NOVEMEBER 30, 2013 (Unaudited) SNOW CAPITAL FOCUSED VALUE FUND Shares Fair Value COMMON STOCK - 96.80% (continued) Retail - (8.53%) Big Lots, Inc. $ Macy's, Inc. Semiconductors - (4.75%) Broadcom Corp. - Class A Intel Corp. TOTAL COMMON STOCK (Cost $256,938) SHORT TERM INVESTMENTS - 6.22% Fidelity Institutional Money Market Funds - Money Market Portfolio, 0.05% (b) (Cost $19,557) TOTAL INVESTMENTS (Cost $276,495) - 103.02 % $ LIABILITIES IN EXCESS OTHER ASSETS, NET - (3.02%) ) NET ASSETS - 100% $ Percentages are stated as a percent of net assets. (a) Non-Income producing security. (b) Rate shown represents the rate at November 30, 2013, is subject to change and resets daily. ADR - American Depositary Receipt. The accompanying notes are an integral part of these financial statements. SNOW FAMILY OF FUNDS SCHEDULE OF INVESTMENTS NOVEMBER 30, 2013 (Unaudited) SNOW CAPITAL HEDGED EQUITY FUND Shares Fair Value COMMON STOCK - 85.06% Aerospace & Defense - (1.59)% General Dynamics Corp. $ Banks - (6.97)% JPMorgan Chase & Co. Keycorp Computers - (4.95)% Hewlett-Packard Co. Hand & Machine Tools - (3.22)% Kennametal, Inc. Healthcare Services - (8.54)% Community Health Systems, Inc. WellPoint, Inc. Insurance - (13.45)% Genworth Financial, Inc. (a) Hartford Financial Services Group, Inc. MetLife, Inc. Leisure Time - (5.97)% Royal Carribean Cruises Ltd. Machinery - Construction & Mining (1.83)% Terex Corp. Mining - (4.34)% Rio Tinto PLC - ADR Miscellaneous Manufacturing - (3.88)% Eaton Corp. PLC Textron, Inc. Oil & Gas - (10.50)% BP PLC - ADR Nabors Industries, Ltd. PBF Energy, Inc. - Class A Oil & Gas Services - (1.49)% Baker Hughes, Inc. Pharmaceuticals - (4.32)% Teva Pharmaceutical Industries Ltd. - ADR Retail - (6.75)% Big Lots, Inc. (a) Macy's Inc. Semiconductors - (7.26)% Broadcom Corp. - Class A Intel Corp. TOTAL COMMON STOCK (Cost $432,515) SNOW FAMILY OF FUNDS SCHEDULE OF INVESTMENTS NOVEMBER 30, 2013 (Unaudited) SNOW CAPITAL HEDGED EQUITY FUND Shares Fair Value EXCHANGE-TRADED FUNDS - 11.41% Equity Funds - (5.24)% Consumer Staples Select Sector SPDR Fund $ SPDR S&P Telecom ETF Utilities Select Sector SPDR Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $62,738) SHORT TERM INVESTMENTS - 5.04% Fidelity Institutional Money Market Funds - Money Market Portfolio, 0.05% (b) (Cost $29,011) TOTAL INVESTMENTS (Cost $524.264) - 101.51% $ OTHER ASSETS LESS LIABILITIES, NET - 26.35% SECURITIES SOLD SHORT (Proceeds $148,609) - (27.86)% ) Net Assets - 100% $ SECURITIES SOLD SHORT - 27.86% COMMON STOCK - 9.68% Chemicals - (1.01)% Chemtura Corp. (a) Electric - (0.90)% Dominion Resources, Inc. 80 Electrical Components & Equipment - (0.96)% Energizer Holdings, Inc. 50 Internet - (1.98)% Cogent Communications Group, Inc. Yahoo!, Inc. (a) Investment Companies - (0.95)% Prospect Capital Corp. Office Furnishings - (0.99)% Steelcase, Inc. - Class A Oil & Gas - (0.94)% Southwestern Energy Co. (a) Pharmaceuticals - (0.98)% BioMarin Pharmaceutical, Inc. (a) 80 Retail - (0.97)% Fifth & Pacific Cos., Inc. (a) TOTAL COMMON STOCK SOLD SHORT (Proceeds $54,584) EXCHANGE-TRADED FUNDS - 18.18% Equity Funds - (18.18)% Consumer Discretionary Select Sector SPDR Fund Energy Select Sector SPDR Fund Financial Select Sector SPDR Fund Health Care Select Sector SPDR Fund Industrial Select Sector SPDR Fund Materials Select Sector SPDR Fund Technology Select Sector SPDR Fund TOTAL EXCHANGE-TRADED FUNDS SOLD SHORT (Cost $94,025) TOTAL SECURITIES SOLD SHORT (Proceeds $148,609) $ Percentages are stated as a percent of net assets. (a) Non-Income producing security. (b) Rate shown represents the rate at November 30, 2013, is subject to change and resets daily. ADR - American Depositary Receipt. The accompanying notes are an integral part of these financial statements. SNOW FAMILY OF FUNDS SCHEDULES OF INVESTMENTS NOVEMBER 30, 2013 (Unaudited) SNOW CAPITAL MARKET PLUS FUND Shares Fair Value COMMON STOCK - 96.61% Aerospace & Defense - (1.66)% General Dynamics Corp. 55 $ Agriculture - (0.47)% Archer-Daniels-Midland Co. 35 Banks - (16.07)% Bank of America Corp. Citigroup, Inc. Goldman Sachs Group, Inc. 15 JPMorgan Chase & Co. Keycorp Morgan Stanley 65 PNC Financial Services Group, Inc 30 US Bancorp 50 Wells Fargo & Co. Computers - (3.73)% Apple, Inc. 10 Hewlett-Packard Co. Cosmetics & Personal Care - (1.11)% Procter & Gamble Co. 40 Electric - (3.37)% Dominion Resources, Inc. 25 Duke Energy Corp. 35 Exelon Corp. NextEra Energy, Inc. 20 Southern Co. 30 Food - (0.89)% Mondelez International, Inc. 80 Hand & Machine Tools - (2.66)% Kennametal, Inc. Healthcare Services - (5.61)% Community Health Systems, Inc. UnitedHealth Group, Inc. 35 WellPoint, Inc. 75 Insurance - (11.73)% American International Group, Inc. 40 Berkshire Hathaway, Inc. (a) 35 Genworth Financial, Inc. (a) Hartford Financial Services Group, Inc. MetLife, Inc. Leisure Time - (2.55)% Royal Carribean Cruises Ltd. Machinery - Construction & Mining - (1.92)% Terex Corp. SNOW FAMILY OF FUNDS SCHEDULES OF INVESTMENTS NOVEMBER 30, 2013 (Unaudited) SNOW CAPITAL MARKET PLUS FUND Shares Fair Value COMMON STOCK - 96.61% (continued) Media - (0.47)% Walt Disney Co. 20 $ Mining - (3.06)% Rio Tinto PLC - ADR Miscellaneous Manufacturing - (5.66)% Eaton Corp. PLC 80 General Electric Co. Textron, Inc. Oil & Gas - (15.21)% BP PLC - ADR Chevron Corp. 55 ConocoPhillips 35 Exxon Mobil Corp. Nabors Industries Ltd. Occidental Petroleum Corp. 15 PBF Energy, Inc. - Class A Valero Energy Corp. 30 Oil & Gas Services - (1.60)% Baker Hughes, Inc. 85 Pharmaceuticals - (6.63)% Johnson & Johnson 35 Merck & Co., Inc. Pfizer, Inc. Teva Pharmaceutical Industries Ltd. - ADR Retail - (5.59)% Big Lots, Inc. (a) CVS Caremark Corp. 45 Macy's Inc. Semiconductors - (3.97)% Broadcom Corp. - Class A Intel Corp. Telecommunications - (2.65)% AT & T, Inc. Cisco Systems, Inc. TOTAL COMMON STOCK (Cost $252,735) SHORT TERM INVESTMENTS - 6.52% Fidelity Institutional Money Market Funds - Money Market Portfolio, 0.05% (b) (Cost $19,748) TOTAL INVESTMENTS (Cost $272,483) - 103.13% $ LIABILITIES IN EXCESS OTHER ASSETS, NET - (3.13)% ) NET ASSETS - 100% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Rate shown represents the rate at November 30, 2013, is subject to change and resets daily. ADR - American Depositary Receipt. The accompanying notes are an integral part of these schedule of investments. SNOW FAMILY OF FUNDS SCHEDULES OF INVESTMENTS NOVEMBER 30, 2013 (Unaudited) SNOW CAPITAL INFLATION ADVANTAGED EQUITIES FUND Shares Fair Value COMMON STOCK - 100.28% Agriculture - (3.36%) Archer-Daniels-Midland Co. $ Auto Parts & Equipment - (3.07%) Johnson Controls, Inc. Banks - (9.65%) Bank of America Corp. Goldman Sachs Group, Inc. 55 JPMorgan Chase & Co. Chemicals - (6.53%) EI du Pont de Nemours & Co. Mosaic Co. Cosmetics & Personal Care - (2.34%) Procter & Gamble Co. 80 Electric - (2.85%) Exelon Corp. Electronics - (2.05%) Agilent Technologies, Inc. Food - (3.03%) Mondelez International, Inc. Forest Products & Paper - (3.08%) International Paper, Co. Hand & Machine Tools - (3.13%) Kennametal, Inc. Healthcare Products - (2.39%) Hospira, Inc. (a) Healthcare Services - (5.04%) Community Health Systems, Inc. Health Net, Inc. (a) Insurance - (11.42%) Aspen Insurance Holdings Ltd. Hartford Financial Services Group, Inc. MetLife, Inc. Machinery - Construction & Mining - (2.85%) Joy Global, Inc. Mining - (10.00%) Alcoa, Inc. Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. Rio Tinto PLC - ADR SNOW FAMILY OF FUNDS SCHEDULES OF INVESTMENTS NOVEMBER 30, 2013 (Unaudited) SNOW CAPITAL INFLATION ADVANTAGED EQUITIES FUND Shares Fair Value COMMON STOCK - 100.28% (Continued) Miscellaneous Manufacturing - (4.90%) Eaton Corp. PLC $ General Electric Co. Oil & Gas - (14.66%) BP PLC - ADR Devon Energy Corp. Nabors Industries, Ltd. Noble Corp. PLC Phillips 66 Oil & Gas Services - (2.87%) Baker Hughes, Inc. Pharmaceuticals - (2.62%) Teva Pharmaceutical Industries Ltd. - ADR Retail - (2.25%) Wal-Mart Stores, Inc 80 Software - (2.19%) Microsoft Corp. TOTAL COMMON STOCK (Cost $259,140) SHORT TERM INVESTMENTS - 3.07% Fidelity Institutional Money Market Funds - Money Market Portfolio, 0.05% (b) (Cost $8,852) TOTAL INVESTMENTS (Cost $267,993) - 103.35% $ LIABILITIES IN EXCESS OTHER ASSETS, NET - (3.35)% ) NET ASSETS - 100% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Rate shown represents the rate at November 30, 2013, is subject to change and resets daily. ADR - American Depositary Receipt. The accompanying notes are an integral part of these financial statements. SNOW FAMILY OF FUNDS SCHEDULES OF INVESTMENTS NOVEMBER 30, 2013 (Unaudited) SNOW DIVIDEND PLUS FUND Shares Fair Value COMMON STOCK - 96.87% Aerospace & Defense - (2.04%) General Dynamics Corp. 65 $ Agriculture - (3.86%) Archer-Daniels-Midland Co. Lorillard, Inc. 90 Banks - (9.19%) Banco Santander SA - ADR Capital One Financial Corp. 70 JPMorgan Chase & Co. Chemicals - (3.31%) PetroLogistics LP (a) Computers - (1.97%) Hewlett-Packard Co. Diversified Financial Services - (2.11%) Federated Investors, Inc. Electric - (2.03%) Exelon Corp. Hand & Machine Tools - (3.01%) Kennametal, Inc. Healthcare Services - (4.90%) Select Medical Holdings Corp. WellPoint, Inc. 95 Insurance - (6.49%) Hartford Financial Services Group, Inc. MetLife, Inc. Iron & Steel - (1.84%) Nucor Corp. Leisure Time - (3.33%) Royal Carribean Cruises Ltd. Media - (1.62%) Gannett Co., Inc. Mining - (2.18%) Rio Tinto PLC - ADR Miscellaneous Manufacturing - (1.50%) Eaton Corp. PLC 60 SNOW FAMILY OF FUNDS SCHEDULES OF INVESTMENTS NOVEMBER 30, 2013 (Unaudited) SNOW DIVIDEND PLUS FUND Shares Fair Value COMMON STOCK - 96.87% (continued) Oil & Gas - (16.20%) BP PLC - ADR $ Chesapeake Energy Corp. ConocoPhillips 45 Devon Energy Corp. Noble Corp. PLC Phillips 66 Suburban Propane Partners LP (a) Oil & Gas Services - (2.83%) Baker Hughes, Inc. Pharmaceuticals - (3.57%) Teva Pharmaceutical Industries Ltd. - ADR Real Estate Investment Trusts - (2.39%) Annaly Capital Management, Inc. Retail - (3.03%) Kohl's Corp. Savings & Loans - (3.88%) First Niagara Financial Group, Inc. Semiconductors - (6.29%) Broadcom Corp. - Class A Intel Corp. Intersil Corp. Software - (3.53%) Microsoft Corp. Telecommunications - (5.77%) CenturyLink, Inc. Rogers Communications, Inc. - Class B Verizon Communications, Inc. 95 TOTAL COMMON STOCK (Cost $250,789) PREFERRED STOCK - 3.32% Banks - (3.32%) Bank of America Corp., 7.25%, Series L 9 TOTAL PREFERRED STOCK (Cost $11,381) SHORT TERM INVESTMENTS - 3.10% Fidelity Institutional Money Market Funds - Money Market Portfolio, 0.05% (b) (Cost $9,054) TOTAL INVESTMENTS (Cost $271,224) - 103.29 % $ LIABILITIES IN EXCESS OTHER ASSETS, NET - (3.29%) ) NET ASSETS - 100% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Rate shown represents the rate at November 30, 2013, is subject to change and resets daily. ADR - American Depositary Receipt. The accompanying notes are an integral part of these financial statements. SNOW FAMILY OF FUNDS SCHEDULES OF INVESTMENTS NOVEMBER 30, 2013 (Unaudited) SNOW MID CAP VALUE FUND Shares Fair Value COMMON STOCK - 95.38 % Aerospace & Defense - (5.50%) General Dynamics Corp. $ Spirit Aerosystems Holdings, Inc. (a) Agriculture - (1.95%) Archer-Daniels-Midland Co. Airlines - (1.68%) Southwest Airlines Co. Auto Parts & Equipment - (4.46%) Johnson Controls, Inc. TRW Automotive Holdings Corp. (a) 80 Banks - (4.28%) Keycorp TCF Financial Corp. Electric - (1.74%) Exelon Corp. Electronics - (3.65%) Agilent Technologies, Inc. Avnet, Inc. Engineering & Construction - (2.03%) KBR, Inc. Forest Products & Paper - (2.42%) International Paper, Co. Hand & Machine Tools - (3.46%) Kennametal, Inc. Healthcare Products - (2.48%) Hospira, Inc. (a) Healthcare Services - (6.36%) Community Health Systems, Inc. Health Net, Inc. (a) WellPoint, Inc. 80 Insurance - (10.31%) Assurant, Inc. Genworth Financial, Inc. (a) Hartford Financial Services Group, Inc. Protective Life Corp. 65 XL Group PLC Leisure Time - (2.21%) Royal Carribean Cruises Ltd. SNOW FAMILY OF FUNDS SCHEDULES OF INVESTMENTS NOVEMBER 30, 2013 (Unaudited) SNOW MID CAP VALUE FUND Shares Fair Value COMMON STOCK - 95.38% (Continued) Machinery - Construction & Mining - (2.47%) Terex Corp. $ Mining - (2.30%) Alcoa, Inc. Miscellaneous Manufacturing - (2.69%) Textron, Inc. Oil & Gas - (10.52%) Chesapeake Energy Corp. Devon Energy Corp. Nabors Industries, Ltd. Patterson-UTI Energy, Inc. Ultra Petroleum Corp. (a) Oil & Gas Services - (2.49%) Baker Hughes, Inc. Real Estate Investment Trusts - (1.98%) Highwoods Properties, Inc. Retail - (12.01%) American Eagle Outfitters, Inc. Big Lots, Inc. (a) Kohl's Corp. Macy's Inc. Savings & Loans - (3.57%) First Niagara Financial Group, Inc. Semiconductors - (2.33%) Broadcom Corp. - Class A Software - (2.49%) VeriFone Systems, Inc. (a) TOTAL COMMON STOCK (Cost $249,548) SHORT TERM INVESTMENTS - 7.81% Fidelity Institutional Money Market Funds - Money Market Portfolio, 0.05% (b) (Cost $24,123) TOTAL INVESTMENTS (Cost $273,671) - 103.19% $ LIABILITIES IN EXCESS OF OTHER ASSETS, NET - (3.19)% ) NET ASSETS - 100% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Rate shown represents the rate at November, 30 2013, is subject to change and resets daily. The accompanying notes are an integral part of these financial statements. Snow Capital Funds NOTES TO THE SCHEDULES OF INVESTMENTS November 30, 2013 (Unaudited) The following is a summary of significant accounting policies consistently followed by the Snow Capital Funds (the “Funds”). The policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Investment Valuation– Common stocks and other equity securities listed on a securities exchange or quoted on a national market system are valued at 4:00 p.m., New York time, on the day of valuation. Price information on listed stocks is taken from the exchange where the security is primarily traded. Equity securities that are traded on the NASDAQ National Market System, for which quotes are readily available, are valued at the official closing price. Securities that are listed on an exchange but which are not traded on the valuation date are valued at the most recent bid quotation. To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in Level 1 of the fair value hierarchy described below. When an equity security is valued by an independent pricing service using factors other than market quotations or the market is considered inactive, they will be categorized in Level 2. Money market funds are valued at their net asset value of $1.00 per share and are categorized as Level 1. Securities with maturities of 60 days or less may be valued at amortized cost, which approximates fair value and would be categorized as Level 2. The Funds normally use pricing services to obtain market quotations. Securities and assets for which representative market quotations are not readily available or which cannot be accurately valued using the Funds’ normal pricing procedures are valued at fair value as determined in good faith under policies approved by the Board of Trustees (the “Board”). Depending on the relative significance of valuation inputs, fair valued securities may be classified in either Level 2 or Level 3 of the fair value hierarchy.Fair value pricing may be used, for example, in situations where (i) a portfolio security, such as a small-cap stock, is so thinly traded that there have been no transactions for that stock over an extended period of time or the validity of a market quotation received is questionable; (ii) the exchange on which the portfolio security is principally traded closes early; (iii) trading of the particular portfolio security is halted during the day and does not resume prior to the Fund’s net asset value calculation; or (iv) the security or warrant is a restricted security not registered under federal securities laws purchased through a private placement not eligible for resale. Because a fair value determination is based on an assessment of the value of the security pursuant to the policies approved by the Funds’ Board, the fair value price may differ substantially from the price at which the security may ultimately be traded or sold. The differences could be material. As of November 30, 2013, no securities were fair valued as determined by the Board. In accordance with the authoritative guidance on fair value measurements and disclosure under GAAP, the Funds disclose fair value of their investments in a hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The objective of a fair value measurement is to determine the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (an exit price). Accordingly, the fair value hierarchy gives the highest priority to quoted prices (unadjusted) in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3). The three levels of the fair value hierarchy under ASC 820 are described below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds,credit risk, etc.). Level 3 – Significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. Snow Capital Funds NOTES TO THE SCHEDULES OF INVESTMENTS November 30, 2013 (Unaudited) The following is a summary of the inputs used, as of November 30, 2013, in valuing the Funds’ investments carried at fair value: Snow Capital Focused Value Fund Level 2 Level 1 (Other Significant Security Classification (a) (Quoted Prices) Observable Inputs) Totals Common Stock (b) $ $
